LILES, Judge.
This is an appeal by appellants, plaintiffs below, from a judgment entered pursuant to a jury verdict rendered in favor of appellee, defendant below.
Defendant, Stuart Lee Alton, was a house guest in the home of plaintiff, Norwood Liles, and was visiting his daughter, Lacy Anne Liles Welch. During the course of his visit, defendant was permitted to drive an automobile owned by Mr. Norwood Liles. Alton and Lacy Anne were returning to her home from Fort Myers Beach after an argument, and Alton was driving the automobile. It was dark, and Alton was travelling east on Radio Beam Road towards its dead-end intersection with U. S. Highway 41. As Alton approached this intersection, he applied the brakes but released them for some reason, proceeded across U. S. Highway 41 and crashed into an embankment.
Lacy Ann Liles Welch received a back injury as a result of this accident, and, through her father, brought a negligence action against Alton for damages. The case was tried before a jury, and at its conclusion, the defendant moved for a directed verdict on the basis that Lacy Anne was a guest within the meaning of the Florida Guest Statute, § 320.59, Fla.Stats, F.S.A. The trial court ruled that she was such a guest and instructed the jury that in order for her to recover they must find Alton guilty of gross negligence. The jury returned a verdict for the defendant, and plaintiffs brought this appeal contending the trial judge erred in ruling that as a matter of law Lacy Anne was a guest.
We believe that this question has been well settled in Hale v. Adams, 147 So.2d 165 (D.C.A.Fla.1962), wherein the District Court required Daisy Hale, co-plaintiff of Lee R. Hale, who was a guest in an automobile owned by her husband and driven by her daughter, to prove gross negligence in order to recover. In the instant case, Lacy Anne Liles Welch was ki the same position as Daisy Hale, and in order to remove herself from the provisions of the Florida Guest Statute, it would be necessary for her *6to prove gross negligence against Stuart Lee Alton.
This question was properly submitted to the jury and the jury found that the plaintiffs failed to prove gross negligence. We will not disturb the verdict.
In view of the foregoing, the decision is therefore affirmed.
ALLEN, C. J., and WEHLE, VICTOR O., Associate Judge, concur.